Citation Nr: 1430658	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  08-19 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant served in the Army National Guard with confirmed periods of active duty for training (ACDUTRA) from August 2, 1982 to August 18, 1982 and again from September 1984 to November 1984.


FINDING OF FACT

The appellant's low back disorder is not attributable to his military service, or to any incident therein.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Assist and Notify

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the claimant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO's September 2006 letter advised the appellant of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the appellant with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the appellant has also been satisfied in this case.  All remand directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  The appellant's available service treatment records from 1984 and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, only one service treatment record dated in 1982 could be recovered.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

To the extent there are other treatment records not in the evidence of record, the Board concludes the RO completed any and all possible steps to obtain them and any further attempts would be futile.  To that extent, the claim was remanded twice for the RO to contact the appropriate federal agencies to ensure all available service treatment records were provided for the appellant's 1982 period of ACDUTRA.  The RO contacted such agencies, and the National Personnel Records Center (NPRC) informed the RO that all available records were already sent.  

VA provided the appellant with a September 2013 VA examinations to determine the etiology of his back disorder in conjunction with the claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The medical examination is adequate, as it was based upon a complete review of the evidence of record, consideration of the appellant's lay statements, and clinical examination of the appellant.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner provided opinions as to the etiology of the appellant's back disorders.  In this regard, the Board also finds that there has been substantial compliance with its prior remands as the RO provided the appellant with adequate VA examinations.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

A "veteran" is a person who served in active military, naval, or air service.  See 38 U.S.C.A. § 101(2).  Active military, naval, or air service includes active duty, any period of [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(24). 

The appellant's entire claim relates to his periods of ACDUTRA.  Service connection has not been granted for a disease or injury incurred in or aggravated in line of duty during this period of ACDUTRA.  Accordingly, the appellant is not a "veteran" for the purposes of this claim within the criteria of the controlling legal authority.  38 U.S.C.A. § 101; 38 C.F.R. § 3.6 (2013). 

As the appellant is not a "veteran" for the purposes of this claim, he is not entitled to any statutory or regulatory presumptions which arise therefrom.  He is not entitled to the presumption of soundness, nor is he entitled to the presumption of aggravation of a preexisting injury or disease.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38.C.F.R. §§ 3.304, 3.306 (2013).

The appellant claims he had a childhood back injury before entering the National Guard in 1982.  He claims he told the recruitment officer about it, but was instructed not to say anything.  On entrance he was given an examination, which found him fit for duty.  Thereafter, the appellant claims he heard a "pop" in his low back while doing sit-ups in basic training.  On examination, he claims he was told he had scoliosis, which is the first time he heard of the condition.  He claims he was medically discharged after only 17 days of active duty.  Thereafter, he entered ACDUTRA again in September 1984 and had back problems shortly thereafter in October 1984.  Ultimately, he was released from this second period of ACDUTRA due to his back.

The appellant's service treatment records do not confirm the appellant's contention.  As indicated above, only one military treatment record was found for the appellant's 1982 period of ACDUTRA.  On August 13, 1982, the medical record indicates the appellant reported a medical problem that happened prior to enlistment, but was told by the recruiter to not say anything about it.  The medical record does not specify the medical problem.  In October 1984, during the appellant's second period of service, the appellant was seen complaining of back pain.  At that time, he indicated he was separated in 1982 for scoliosis and his back was bothering him again.  The examiner at that time noted no gross abnormalities, but ordered an x-ray.  On x-ray, the appellant's back showed a less than 10 degree curvature.  The examiner again noted low back pain for several years, but the appellant did not have scoliosis despite his contentions, and exhibited full range of motion.  Rather, the diagnosis was mild muscular pain.  There is one record that notes "mild scoliosis," noting a 10 degree curvature.  

The appellant's September 1984 examination for his second period of ACDUTRA is without spine abnormality and the appellant did not report any back problems.  The appellant noted a prior December 1982 discharge for physical reasons, but again scoliosis or anything else related to the back was not specifically reported.  The appellant's personnel records reflect the appellant was perceived by his superiors as highly intelligent, but lacking motivation to physically perform with frequent complaints of back problems, specifically scoliosis.

After service, the appellant filed a claim seeking entitlement to service connection for scoliosis in 1986, but no ongoing treatment records were provided.  The appellant provided a significant amount of private treatment records during the pendency of this appeal and they are largely silent in regard to the low back until 2006, over two decades after his final period of ACDUTRA.  At that time, lumbar spine degeneration was found and lumbar spondylolysis, disc bulges, and sclerosis were diagnosed via a computerized tomography scan in April 2007.  

The appellant was afforded a VA examination in September 2013 where the examiner diagnosed him with degenerative disc disease of the lumbar spine, with right sciatica.  The examiner noted the appellant's contentions, his military history, and his post-military medical history.  The examiner found it "less likely than not" that the appellant's current lumbar spine diagnosis was related to his military service.  Significantly, the examiner concluded that the appellant did not have a pre-existing back condition before entering his military service.  The examiner found no evidence to indicate the appellant has scoliosis or ever had scoliosis.  While scoliosis is mentioned in the military records, the appellant was provided an x-ray in October 1984 where a 10 degree curvature was noted, which the examiner opined is within the "normal variant."  Thus, the appellant did not have scoliosis in October 1984 and could not have had scoliosis at any time before that time.  Since service, the appellant had other diagnostic tests, to include a computerized tomography scan in 2007, which showed degenerative disc disease, but not scoliosis.  For these reasons, the examiner concluded the appellant did not have a pre-existing back condition.  The examiner further found that the appellant's current diagnosis was unrelated to the in-service complaints of back pain and treatment for muscle strain.  Again, the examiner noted the x-ray in October 1984, which did not confirm any significant lumbar spine disorder or disease.  It was not until 2006 that a degenerative back disorder was noted by the appellant's private physician.  For these reasons, the examiner concluded the appellant's degenerative disc disease was due to aging rather than any in-service trauma, injury, or aggravation.  

The Board finds the examiner's opinion highly probative.  It is based on a thorough physical examination, consideration of the appellant's contentions, and a complete review of the claims folder.  Also compelling, no medical professional has ever linked the appellant's lumbar spine disorder to his military service.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for the appellant's lumbar spine disorder is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


